DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 11-12, filed 09/15/2020, with respect to the 35 U.S.C. §112(b) rejection of claim 9 have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claim 9 has been withdrawn.  
Applicant's arguments filed 09/15/2020 with respect to the 35 U.S.C. §103 rejection of claim 12 and 13 have been fully considered but they are not persuasive. 
Alderman teaches the use of a carbon dioxide/toxic gas sensor in ¶0045-46.  Furthermore as discussed below Albertan teaches that determining if the carbon dioxide/ toxic gas is raising and is therefore making a comparison. 
Ozkan teaches determining the distance to an object to determine if the vehicle is in a garage, and therefore would read on the claimed language.  Furthermore as written the claims do not preclude having  the user confirm if the vehicle is in an enclosed space.
As discussed below Alberman teaches transmitting a vehicles location in at least ¶0008, ¶0052, and ¶008.
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2019.
Applicant’s election without traverse of species V, D, v, a, and t in the reply filed on 4/25/2019 is acknowledged.
Claim 1 now, as amended, recites the limitation “activating a vehicle’s horn” which was not elected in the reply filed 4/25/2019.  Claims 2-11 depend from claim 1 and are now restricted for the same reason.  Additionally Claim 10 includes “passive infrared sensors” as a presence sensor which was not elected in the reply filed 4/25/2019.
The addition of the limitation “activating a vehicle’s horn”, is providing a different method/device for notifying a user of an unsafe situation than the elected embodiment.  The limitation would require a separate search and different rejection than the elected embodiment.  
Therefore claims 12 and 13 are still pending.
Specification
The Amendment to the title has been entered.

Claim Objections
 Claim 1 is objected to because of the following informalities:  The limitation “activating a vehicle’s horn” has been added but was not underlined.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “receive one or more signals from one or more surroundings sensors on the vehicle that monitor areas around the vehicle, wherein a subset of the one or more surroundings sensors comprise one or more proximity sensors that detect a distance to another object” which would mean that the “one or 
Claim 13 has similar limitations and is rejected for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0126950 (Alderman et al.) in view of US 2016/0053699 (Ozkan).
With respect to claim 12
Alderman discloses: A system (see at least Fig 1; #112, #115, and #118; and ¶0024-27), comprising: 
one or more presence sensors (see at least Fig 2 and 7; #210, #211, and #218; and ¶0044-46; Discussing that alert system controller #206 receives signals from sensors that detect the presence of a person.); 
one or more environment sensors (see at least Fig 2 and 7; #210; and ¶0047; Discussing that the controller #206 is connected to heat sensor #210.); 
a memory (see at least Fig 1; #118 and #115; and ¶0026; Discussing #118 host a software application #115.); and 
at least one processor coupled to the memory and configured to (see at least Fig 1; #118 and #115; and ¶0025-26): 
receive one or more signals from one or more presence sensors in a vehicle (see at least Fig 2 and 7; #210, #211, and #218; and ¶0044-46; Discussing that alert system controller #206 receives signals from sensors that detect the presence of a person.), wherein a subset of the one or more presence sensors comprise one or more carbon dioxide sensors (see at least Fig 2; #211 and ¶0045-46; Discussing using a carbon dioxide sensor to detect a person or animal.); 
analyze the one or more signals from the one or more carbon dioxide sensors to detect the presence of a person or animal inside the vehicle by(see at least Fig 2; #208, #215, and #211; and ¶0044-46; Discussing that the sensors detect the presence of a person or pet in the vehicle.):
periodically measuring signals from the one or more carbon dioxide sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.);
comparing the measured signals from the one or more carbon dioxide sensors to previously measured signals from the one or more carbon dioxide sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that in order to determine if the level is raising different measurements at different times would be compared.); and
detecting an increase in an amount of carbon dioxide inside the vehicle in response to the comparison (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.); 
receive one or more signals from one or more environment sensors on the vehicle (see at least Fig 2 and 7; #210; and ¶0047; Discussing that the controller #206 is connected to heat sensor #210.); 
analyze the one or more signals from the one or more environment sensors to detect a dangerous environmental condition (see at least Fig 4 and 7; #402; and ¶0056; Discussing determining if there is a critical situation.); 
determine that both the presence of a person or animal has been detected inside the vehicle (see at least Fig 7; #707; and ¶0076; discussing determining if a child or pet is left in the vehicle.) and a dangerous environmental condition has been detected (see at least Fig 7; #708; and ¶0077; Discussing determining if the temperature inside the cabin breaches a threshold.); 
activate one or more vehicle systems that mitigate the dangerous environmental condition (see at least Fig 2 and 12; #1100 and #1201-03; and ¶0110; Discussing lowering a window or deploying a shade to alleviate a dangerous heat condition) wherein the one or more vehicle systems comprise a vehicle window control system (see at least Fig 11; #1102; and ¶0087, ¶0107, and ¶0110; Discussing opening a window.), and wherein the activation of the one or more vehicle systems comprises opening a closed window of the vehicle (see at least Fig 11; #1102; and ¶0087, ¶0107, and ¶0110; Discussing rolling down a window.); and
send an alert to one or more predetermined recipients (see at least Fig 2, 4, and 7; #113, #709, 713, and #715; and ¶0078 and ¶0081; Discussing sending an alert), wherein the alert comprises a location of the vehicle (see at least Fig 1 and 7; #715; and ¶0008, ¶0052, and ¶0081; Discussing sending the vehicle location if there is an emergency.).  
Alderman does not specifically teach:
one or more surroundings sensors
receive one or more signals from one or more surroundings sensors on the vehicle, wherein a subset of the one or more surroundings sensors comprise one or more proximity sensors that detect a distance to another object; 
analyze the one or more signals from the one or more surroundings and the one or more proximity sensors to determine whether the vehicle is in an enclosed space; 
 determine that a dangerous environmental condition exists based on the analyzing the one or more signals from the one or more environment sensors and surroundings sensors.
However Ozkan teaches:
one or more surroundings sensors (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.)
receive one or more signals from one or more surroundings sensors on the vehicle (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.), wherein a subset of the one or more surroundings sensors comprise one or more proximity sensors that detect a distance to another object (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.); 
analyze the one or more signals from the one or more surroundings and the one or more proximity sensors to determine whether the vehicle is in an enclosed space (see at least Fig 14,15, 19, and 20; and #50; and ¶0041-43; Discussing determining if the vehicle is inside or outside a garage.  Also see 112 above);
determine that a dangerous environmental condition exists based on the analyzing the one or more signals from the one or more environment sensors and surroundings sensors (see at least Fig 14,15, 19, and 20; and #50; and ¶0041-43; Discussing stopping the engine if the vehicle is inside.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Alderman by receiving one or more signals from one or more surroundings sensors on the vehicle; and analyzing the one or more signals from the one or more surroundings sensors to determine whether the vehicle is in an enclosed space, and determining that a dangerous environmental condition exists based on the analyzing the one or more signals from the one or more environment sensors and surroundings sensors as taught by Ozkan, because doing so would prevent a dangerous amount of carbon dioxide (see at least Ozkan ¶0002).  Thus making the system safer. 
With respect to claim 13
Alderman discloses: A tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations (see at least Fig 1; #112, #115, and #118; and ¶0024-27) comprising: 
receiving one or more signals from one or more presence sensors in a vehicle (see at least Fig 2 and 7; #210, #211, and #218; and ¶0044-46; Discussing that alert system controller #206 receives signals from sensors that detect the presence of a person.); 
analyzing the one or more signals from the one or more presence sensors to detect the presence of a person or animal inside the vehicle (see at least Fig 2; #208, #215, and #211; and ¶0044-46; Discussing that the sensors detect the presence of a person or pet in the vehicle.); 
receiving one or more signals from one or more environment sensors on the vehicle (see at least Fig 2 and 7; #210; and ¶0047; Discussing that the controller #206 is connected to heat sensor #210.), wherein a subset of the one or more environment sensors comprises one or more toxic gas sensors (see at least Fig 2; #211 and ¶0045-46; Discussing measuring the CO2 in the vehicle.);    
analyzing the one or more signals from the one or more toxic gas sensors to detect a dangerous environmental condition by (see Discussing determining if there is a critical situation.):
 periodically measuring signals from the one or more toxic gas sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.);
comparing the measured signals from the one or toxic gas sensors to previously measured signals from the one or more toxic gas sensors (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that in order to determine if the level is raising different measurements at different times would be compared.); and
detecting an increase in an amount of toxic gas inside the vehicle in response to the comparison (see at least Fig 2; #211 and ¶0045-46; Discussing determining if the CO2 in the vehicle is raising.  The Examiner notes that this would mean different measurements are being compared.); 
determining that both the presence of a person or animal has been detected inside the vehicle (see at least Fig 7; #707; and ¶0076; discussing determining if a child or pet is left in the vehicle.) and a dangerous environmental condition has been detected (see at least Discussing determining if the temperature inside the cabin breaches a threshold.); 
activating one or more vehicle systems that mitigate the dangerous environmental condition (see at least Fig 2 and 12; #1100 and #1201-03; and ¶0110; Discussing lowering a window or deploying a shade to alleviate a dangerous heat condition) wherein the one or more vehicle systems comprises a vehicle window control system (see at least Fig 11; #1102; and ¶0087, ¶0107, and ¶0110; Discussing rolling down a window.); and 
sending an alert to one or more predetermined recipients (see at least Fig 2, 4, and 7; #113, #709, 713, and #715; and ¶0078 and ¶0081; Discussing sending an alert) wherein the alert comprises a location of the vehicle (see at least Fig 1 and 7; #715; ¶0008, ¶0052, and ¶0081; Discussing sending the vehicle location if there is an emergency.).
Alderman does not specifically teach:
receive one or more signals from one or more surroundings sensors on the vehicle that monitor areas around the vehicle wherein a subset of the one or more surroundings sensors comprise one or more proximity sensors that detect a distance to another object; 
analyze the one or more signals from the one or more surroundings and the one or more proximity sensors to determine whether the vehicle is in an enclosed space;
determine that a dangerous environmental condition exists based on the analyzing the one or more signals from the one or more environment sensors and surroundings sensors.
However Ozkan teaches:
one or more surroundings sensors (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.)
receive one or more signals from one or more surroundings sensors on the vehicle (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.), that monitor areas around the vehicle wherein a subset of the one or more surroundings sensors comprise one or more proximity sensors that detect a distance to another object (see at least Fig 14, 15, 19, and 20; and #50; and ¶0041-42; Discussing determining the distance from monitor #30.); 
analyze the one or more signals from the one or more surroundings and the one or more proximity sensors to determine whether the vehicle is in an enclosed space (see at least Fig 14,15, 19, and 20; and #50; and ¶0041-43; Discussing determining if the vehicle is inside or outside a garage.  Also see 112 above);
determine that a dangerous environmental condition exists based on the analyzing the one or more signals from the one or more environment sensors and surroundings sensors (see at least Fig Discussing stopping the engine if the vehicle is inside.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Alderman by receiving one or more signals from one or more surroundings sensors on the vehicle; and analyzing the one or more signals from the one or more surroundings sensors to determine whether the vehicle is in an enclosed space, and determining that a dangerous environmental condition exists based on the analyzing the one or more signals from the one or more environment sensors and surroundings sensors as taught by Ozkan, because doing so would prevent a dangerous amount of carbon dioxide (see at least Ozkan ¶0002).  Thus making the system safer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665